Citation Nr: 0310054	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  97-23 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for status post total left 
knee replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1940 to July 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision from the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to an evaluation in excess of 
20 percent for residuals of excision of giant cell tumor of 
the proximal left tibia with traumatic joint disease of the 
left knee.  During the pendency of the appeal the RO 
increased the assigned rating to 30 percent, effective from 
May 9, 1997, to September 16, 1997, and also assigned a 100 
percent rating effective from September 17, 1997 to October 
31, 1998, with the 30 percent rating resuming thereafter.  
Although that increase represented a grant of benefits, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The veteran has indicated his intent to continue to pursue an 
increased rating for his left knee disability.

The veteran requested a hearing before an RO Hearing Officer 
in connection with his claim.  The claims file contains a 
copy of a notification letter sent to the veteran advising 
him as to the date, time and place of the hearing.  The 
veteran submitted a written statement dated October 31, 1997, 
the date the hearing was to be held.  The hearing itself was 
noted as cancelled.  The veteran did not thereafter request 
rescheduling or otherwise request another personal hearing in 
connection with his appeal.


REMAND

The Board undertook additional development of the issue on 
appeal pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  In a September 2002 letter, 
the Board requested the veteran to submit pertinent medical 
evidence or to provide information and authorization 
necessary for the Board to obtain such evidence.  The Board 
also advised him that he should respond within 30 days.  The 
Board also made arrangements for the veteran to be afforded a 
VA examination.  A VA medical examination report and private 
records from Dr. F. Malack were thereafter associated with 
the claims file.  In a letter dated in April 2003, the Board 
advised the veteran that the additionally-obtained evidence 
would be considered in connection with the appeal and gave 
him 60 days in which to respond with additional evidence or 
argument.

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board, without remanding for RO 
consideration of the newly developed evidence and without 
obtaining a waiver from the claimant of such consideration by 
the RO.    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. § 
19.9(a)(2) (2002) authorizing the Board to render a 
determination not less than 30 days after providing notice 
required under 38 U.S.C.A. § 5103(a) are invalid because they 
conflict with the provisions of 38 U.S.C.A.§ 5103(b), which 
provide that a claimant must submit requested evidence and 
information within one year of the date of the letter 
notifying the claimant of the required evidence and 
information.  The Federal Circuit also held that the 
provisions of 38 C.F.R. § 19.9(a)(2) are invalid because, in 
combination with 38 C.F.R. § 20.1304 (2002), they allow the 
Board to consider evidence developed by the Board without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without obtaining 
a waiver from the claimant of such consideration by the 
agency of original jurisdiction.  Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir., May 1, 2003).  

Thus, the notification letter sent to the veteran by the 
Board is not in compliance with 38 U.S.C.A. § 5103(b) and the 
Board does not have the authority to decide the veteran's 
claims on the basis of the newly developed evidence until 
such evidence has been considered by the RO.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should issue another letter 
providing the veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
informing him that the requested 
information and evidence must be received 
within one year of the date of the RO's 
letter.  It should also inform the 
veteran that if he desires to waive his 
right to a one year period in which to 
submit additional evidence and 
information to the RO, he should provide 
a signed statement affirmatively waiving 
that right.

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

3.  The RO should then readjudicate the 
issue on appeal based on consideration of 
the entire evidentiary record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required of the veteran until he is 
otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


